Fourth Court of Appeals
                                       San Antonio, Texas
                                            February 27, 2018

                                          No. 04-18-00112-CV

                                         IN RE Deborah SILVA

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

         On February 23, 2018, relator filed a petition for writ of mandamus and a motion for
emergency stay. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and the
real party in interest may file a response to the petition for writ of mandamus in this court no
later than March 14, 2018. Any such response must conform to Texas Rule of Appellate
Procedure 52.4.

       Relator’s request for a stay is GRANTED. The trial court’s October 18, 2017 Order of
Enforcement By Contempt and Suspension of Commitment is hereby ORDERED STAYED
pending final resolution of the petition for writ of mandamus.

           It is so ORDERED on February 27, 2018.

                                                                 PER CURIAM


ATTESTED TO: __________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. CV-14-0000351, styled In the Interest of N.A.S., B.R.S., and R.C.S.,
Children, pending in the 198th Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson
presiding.